DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 14 and 17 are amended. Claims 18-20 are cancelled. Claims 1-17 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 4/8/2022 are overcome.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 
Claim Interpretation
Regarding claim 1, the claim recites the limitation “A cartridge for storing vaporizing material in an electronic vaporizer” in its preamble. The Courts have held that, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) and MPEP § 2111.02. Since the instant claim sets forth a complete structure for the cartridge, the limitation will not be given patentable weight beyond a requirement that the cartridge be capable of use with a vaporizing material. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ademe (US 10,314,334) in view of Lautner (US 915,683).

Regarding claims 1 and 17, Ademe discloses a smoking article (abstract) having a tubular longitudinally extending (figure 8, reference numeral 39) cartridge (figure 8, reference numeral 50) having a combustible component (figure 8, reference numeral 63) which contains a collection of parts or pieces of smoking material (column 7, lines 22-48, figure 8, reference numeral 65), which is considered to meet the claim limitation of the cartridge being in thermal and physical contact with a heating mechanism. It is evident that the cartridge could accommodate aerosol generating material since Ademe discloses that aerosol generating material is contained in an aerosol generating segment of similar shape the cartridge (figure 2, reference numeral 75). The upstream and downstream ends of the cartridge are capped with upstream (figure 8, reference numeral 222) and downstream end caps that fit over the ends of the tube and are considered sealed since they contain the combustible component therein (column 18, lines 42-67, figure 8, reference numeral 227). The end caps are considered to meet the claim limitations of first and second lids. The end caps extend laterally in a flat disk shape with flanges at their sides to fit over the ends of the tube (figure 8). The end caps have a series of perforations that allow the passage of air therethrough (column 6, lines 1-23, figure 8, reference numerals 43, 45). The end caps form a seal around the cartridge but allow air to pass, and can be replaced by other suitable sealing mechanisms (column 6, lines 62-67). An aerosol generating segment is located downstream of the cartridge and receives heat transferred from the cartridge (column 9, lines 49-67), indicating that the heat must be conducted from the cartridge since it would otherwise fail to reach the aerosol generating segment. Ademe does not explicitly disclose the second lid having a plurality of pliable flanges contacting the inside of the tubular cartridge.
Lautner teaches a diaphragm for pipes (title) that can be placed in a bowl of a pipe (page 1, lines 9-12). The diaphragm is formed from a circular sheet made of metal by being bent up at its edge to form a cup shaped body (page 1, lines 42-56). Peripheral triangular pieces are cut away leaving a series of equally spaced V-shaped radial openings that close when pressed into the pipe bowl (figure 4, reference numeral 13, page 1, lines 99-108, page 2, lines 1-7) that form wings between them and are made from hard and elastic material (page 2, lines 8-31, figure 4, reference numeral 14), which is considered to be a pliable material. The bowl has openings that allow air to flow (page 1, lines 57-98) and is pressed into place (page 1, lines 99-108, page 2, lines 1-7), indicating that it could be slid into place as well. The wings touch the inside of the bowl (page 2, lines 8-31).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the end caps of Ademe for the diaphragms of Lautner. One would have been motivated to do so since Ademe discloses that the end caps form a seal while allowing air to pass and can be replaced by other suitable sealing mechanisms and Lautner teaches diaphragms that form a closure for an open bowl but allow air to pass through. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claims 2 and 3, Ademe discloses that the cartridge is made from stainless steel (column 5, lines 18-43).

Regarding claims 4-6, modified Ademe teaches all the claim limitations as set forth above.  Ademe additionally teaches that side walls and end walls of the cartridge in a different embodiment have a thickness of about 1 mm (column 21, lines 42-57). Modified Ademe does not explicitly teach a thickness of the wall and lids in the relied upon embodiment.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the parts have the claimed thickness in the relied upon embodiment of modified Ademe. One would have been motivated to do so since Ademe discloses that cartridges can have wall thicknesses of about 1 mm. A change in size is generally recognized as being within the level of one of ordinary skill in the art. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 7, Ademe discloses that the container has the same width along its length (figure 8).

Regarding claim 8, Lautner teaches that the diaphragm has a series of smaller circular holes (page 1, lines 57-98, figure 4, reference numeral 11).

Regarding claim 12, Lautner teaches that the apertures in the diaphragm can be closed by the tobacco covering them (page 1, lines 57-98), indicating that the holes prevent tobacco from falling through them since the tobacco would otherwise pass through rather than block them. 

Regarding claim 13, Lautner teaches that the diaphragm has a series of smaller circular holes (page 1, lines 57-98, figure 4, reference numeral 11), which are considered to define holes having a uniform shape. Only the circular holes are considered to meet the claim limitation of airflow holes.

Regarding claim 14, Ademe discloses that the cartridge includes multiple baffles located along the entire length of the cartridge including near both ends (column 16, lines 25-46, figure 8, reference numeral 243).

Regarding claim 16, modified Ademe teaches all the claim limitations as set forth above. Modified Ademe does not explicitly teach the presence of indents on the outside wall at the locations of the baffles.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide indents at the locations of the baffles. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ademe (US 10,314,334) in view of Lautner (US 915,683) as applied to claim 1 above, and further in view of Waller (US 2020/0275709).

Regarding claim 9, modified Ademe teaches all the claim limitations as set forth above. The downstream end cap is considered to meet the claim limitation of the first lid. Modified Ademe does not explicitly teach the downstream end cap having concentric holes.
Waller teaches an inhaler article having a boundary element between a capsule cavity and a mouthpiece air channel extending from the capsule cavity to the mouthpiece end. A boundary element has at least two concentric rings of apertures and fluidly connects the capsule cavity with the mouthpiece air channel (abstract). The capsule contains nicotine particles [0063] that are inhaled by a consumer [0091]. Waller additionally teaches that the boundary element provides enhanced fluid or airflow dynamics to minimize airflow recirculation within the capsule cavity or adjacent to the downstream side of the boundary element [0034].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine downstream end cap of modified Ademe with the concentric apertures of Waller. One would have been motivated to do so since Waller teaches that providing concentric apertures provides enhanced fluid or airflow dynamics to minimize airflow recirculation within the capsule cavity or adjacent to the downstream side of the boundary element.

Regarding claim 10, modified Ademe teaches all the claim limitations as set forth above. The downstream end cap is considered to meet the claim limitation of the second lid. Modified Ademe does not explicitly teach the downstream end cap having concentric holes.
Waller teaches an inhaler article having a boundary element between a capsule cavity and a mouthpiece air channel extending from the capsule cavity to the mouthpiece end. A boundary element has at least two concentric rings of apertures and fluidly connects the capsule cavity with the mouthpiece air channel (abstract). The capsule contains nicotine particles [0063] that are inhaled by a consumer [0091]. Waller additionally teaches that the boundary element provides enhanced fluid or airflow dynamics to minimize airflow recirculation within the capsule cavity or adjacent to the downstream side of the boundary element [0034].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine downstream end cap of modified Ademe with the concentric apertures of Waller. One would have been motivated to do so since Waller teaches that providing concentric apertures provides enhanced fluid or airflow dynamics to minimize airflow recirculation within the capsule cavity or adjacent to the downstream side of the boundary element.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ademe (US 10,314,334) in view of Lautner (US 915,683) as applied to claim 1 above, and further in view of Postma (US 2014/0053832).

Regarding claim 11, modified Ademe teaches all the claim limitations as set forth above. The upstream end cap is considered to meet the claim limitation of a first lid, and the downstream end cap is considered to meet the claim limitation of a second lid. Modified Ademe does not explicitly teach the holes of the upstream end cap being smaller than those of the downstream end cap.
Postma teaches an herbal retention device for use with a vaporizing unit (abstract) having an herbal holding container (figure 1, reference numeral 100) in which heated air (figure 1, reference numeral 101) flows through apertures (figure 1, reference numeral 103) at the lower portion of the herbal retention area to boil components inside herb foliage to form a vapor ([0059], figure 1, reference numeral 111). The vapor then flows through a second set of apertures at the upper portion of the container ([0039], figure 1, reference numeral 109). The lower apertures are smaller than the upper apertures (figure 1). Postma additionally teaches that the small size of the lower apertures allows air to enter but prevents herbal particulate waste that accrues because of the vaporization process from exiting [0040].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the upstream end cap of modified Ademe with the relatively smaller apertures of Postma. One would have been motivated to do so since Postma teaches that relatively smaller lower apertures allow air to enter but prevent herbal particulate waste that accrues because of the vaporization process from exiting.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ademe (US 10,314,334) in view of Lautner (US 915,683) as applied to claim 1 above, and further in view of Plojoux (US 9,854,845).

Regarding claim 15, modified Ademe teaches all the claim limitations as set forth above. Modified Ademe does not explicitly teach the prongs being symmetrically arranged.
Plojoux teaches an elongate aerosol generating device having a first housing portion defining a substrate receiving cavity (figure 9, reference numeral 1010) slidable relative to a second housing portion (column 11, lines 45-50, figure 9, reference numeral 1020). The inner surface of the first housing portion has protrusions (figure 9, reference numeral 1410) that engage with sprung protrusions of the inner body of the second housing portion to retain the portions together (column 11, lines 51-67, column 12, lines 1-3, figure 9, reference numeral 1310).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cartridge of modified Ademe with the protrusions of Plojoux and the end caps of modified Ademe with the sprung protrusions of Plojoux. One would have been motivated to do so since Ademe discloses end caps that seal to contain a combustible component therein and Plojoux teaches protrusions and sprung protrusions that mate to retain two portions together.
Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that modified Ademe does not teache the flanges extending into the compartment and (b) that modified Ademe does not teach the cartridge being in thermal and physical contact with a heating mechanism.
Regarding (a), applicant’s arguments are not persuasive since they do not address the teachings of Lautner as set forth above.
Regarding (b), the cartridge itself contains heat generating material within it. Since the smoking material inside the cartridge and is in contact with the cartridge (figure 8), the cartridge must be thermal and physical contact. Furthermore, this heat is conducted away from the cartridge to vaporize material by a wrapping material that transfers heat (column 9, lines 49-67), which meets the claim limitation since the claim does not explicitly require the vaporizing materials be stored within the cartridge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUSSELL E SPARKS/               Examiner, Art Unit 1747